Citation Nr: 9901771	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date, prior to January 20, 1995, 
for a grant of service connection for a right foot surgical 
scar, 6-7 centimeters, dorsum 3rd interspace.

(The issues of entitlement to an increased evaluation for 
status post-surgical Morton's neuroma, right foot, currently 
evaluated as 10 percent disabling, and to an increased 
evaluation for tender scars, surgical site, dorsum of the 
right foot, currently evaluated as 10 percent disabling, are 
addressed in a separate decision under the same docket 
number).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1988 to September 
1991.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno.

The Board remanded the case to the RO for further development 
in March 1997.  

In a rating action in February 1998, the RO granted service 
connection for a tender scar on the right foot, 6-7 
centimeters, dorsum 3rd interspace, and assigned a 10 percent 
rating, each action from January 20, 1995.  


FINDINGS OF FACT

1.  The right foot scar, 6-7 centimeters, dorsum 3rd 
interspace for which the VARO granted service connection in 
1998 was first manifested in service after initial surgical 
intervention.

2.  The veteran's claim for service connection for a right 
foot scar, 6-7 centimeters, dorsum 3rd interspace was 
reasonably identifiable as part of her claim filed on April 
12, 1994.

3.  The surgery causing additional scarring at the same site 
on the plantar surface of the right foot in January 1995 was 
revision of an old scar rather than incurrence of an only or 
new scar.

4.  The earliest date of service connection for the right 
foot scar, 6-7 centimeters, dorsum 3rd interspace is the date 
of claim, April 12, 1994.


CONCLUSION OF LAW

The criteria for an effective date for the grant of service 
connection for a right foot scar, 6-7 centimeters, dorsum 3rd 
interspace, retroactive to April 12, 1994, have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.400(a)(b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The United 
States Court of Veterans Appeals (the Court) has provided 
guidelines in that regard in Wells v. Principi, 3 Vet. App. 
307 (1992) and Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  

Except as otherwise provided, the effective date of a grant 
of service connection will be the day following separation 
from service or date entitlement arose if a claim is received 
within 1 year after separation under 38 U.S.C.A. § 5110(b); 
otherwise, in the case of a claim reopened after final 
disallowance, the effective date will be the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (a), (b).  

Other guidelines are set forth with regard to informal 
claims.  These are not pertinent to this claim except in that 
they require that the claim must clearly identify the benefit 
sought.  38 C.F.R. §§ 3.155(a), 3.157, 3.400 (a), (b).  See 
also Padgett v. Brown, 4 Vet. App. 247 (1993); Dunson v. 
Brown, 4 Vet. App. 327, 329-30 (1993); Crawford v. Brown, 5 
Vet. App. 33 (1993).

It is also noteworthy that the Court has found that Board 
decisions as to the date when a claim was filed in order to 
determine entitlement to an earlier effective date, are 
factual determinations.  See 38 U.S.C.A. § 5110; Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  The Court has found 
this to mean that there must be a plausible basis for the 
factual determinations of the Board, even if the Court might 
not have reached the same determination.  See KL v. Brown, 5 
Vet. App. 205 (1993). 

Factual Background and Analysis

In essence, the veteran argues that her claim, filed on April 
12, 1994, (and accepted as such by the RO with regard to 
other claims), clearly and unequivocally included all facets 
of the right foot disorder to include a variety of scars 
since she had already had numerous surgical procedures,[ and 
in fact, has now has 5-6 such procedures on just one segment 
of her foot].  She argues, specifically, that the surgical 
scar, 6-7 centimeters, dorsum 3rd interspace was clearly 
identified as part of the claimed benefits since it was 
always part and parcel of the overall problem, i.e., acquired 
in service, no matter how many times it was reopened for 
revision, and accordingly, must be considered to be a single 
and original service-incurred scar, and has been in the past, 
repeatedly under surgical revision.

The veteran's subsequent correspondence has clarified that 
her claim at that time included the right foot disorder of 
which one portion was the scar on the dorsal surface of the 
right foot which was acquired during service as part of the 
initial care.  This is consistent with the evidence of 
record.

The January 1995 procedure since which time there has been 
ongoing complaint by the veteran with regard to pain, etc., 
was merely one of numerous surgical revisions, some by the 
service physicians, some by VA and some by her private 
physician, in the nature of recurrence of a basic surgical 
attempt at revision, repair or other intervention which 
initially took place at that identical location in service.

The Board finds that there is much merit to the veteran's 
argument.  Indeed, her problems with the Morton's neuroma on 
the right foot in service dealt with surgical and other 
treatments involving both plantar and dorsum surfaces 
thereof.  She did indeed have a scar on the dorsal aspect at 
the time of her April 12, 1994 claim.  

On the other hand, even the appellant admits that the 
surgical procedure by her private physician in January 1995 
exacerbated the dorsal scar.  However, this is evidentiary 
data which remains irrelevant to the issue at hand, i.e., 
when her claim was filed and thus at what point may service 
connection may be granted.  That is factually determinable as 
April 12, 1994, the date of her claim as so acknowledged by 
the RO.  

Nonetheless, the scar, as the appellant has stated, clearly 
existed long before April 1994, and was reasonably 
identifiable as part of the claim she filed on April 12, 
1994.  Accordingly, the veteran is entitled to and effective 
date for a grant of service connection retroactive to the 
date of filing her initial claim in that regard, namely April 
12, 1994.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§ 3.400(a)(b).


ORDER

Entitlement to an effective date for a grant of service 
connection for a right foot surgical scar, 6-7 centimeters, 
dorsum 3rd interspace, retroactive to April 12, 1994, is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
